Per Curiam.
Our jurisdiction to review decisions by the Veterans Court is limited by statute. Unless an appeal raises, a constitutional issue, we lack jurisdiction to review “a challenge to a factual determination” or “a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2). The issues raised on appeal are all limited to the appeal of fact findings as to whether Ms. LaFortune and the veteran entered into a civil/ceremonial or common-law marriage. We see no question of law. Because Ms. LaFortune’s appeal only involves factual determinations and the application of law to the facts of the case, Ms. LaFortune’s appeal is beyond the scope of our jurisdiction. We dismiss for lack of jurisdiction.
DISMISSED
Costs
No costs.